                  Case 5:20-mj-01345 Document 5 Filed on 06/01/20 in TXSD Page 1 of 3
AO91 (Rev. 11/11) Criminal Complaint

                                United States District Court
                                                                     for the
                                                        Southern District of Texas


        UNITED STATES OF AMERICA                                     )
                   V.                                                )
                    Charles Preston Hansford Jr.                     )         Case Number:
                     Laredo, Texas                                   )
                                                                     )

                                                    CRIMINAL COMPLAINT
        I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 On or about the date(s) of               May 28, 2020            in the county of            Webb             in the
                                                         (Date)
              Southern                 District of Texas, the defendant(s) violated:

              Code Section                                                      Offense Description
   Title 8 United States Code, Section            Knowing and in reckless disregard of the fact that a certain alien had come
   1324                                           to, entered, and remained in the United States in violation of law, did
                                                  transport and move, attempt to transport and move, and conspire to
                                                  transport and move such alien within the United States, by means
                                                  of transportation and otherwise, in furtherance of such violation of law.



    This criminal complaint is based on these facts:
    See attachment "A".




        X         Continued on the attached sheet.

                                                                         /s/ HEdmond Palomarez
                                                                         Complainant's Signature



  Complainant Edmond Palomarez                                           Edmond Palomarez
  sworn and attested before me                                           Printed Name and Title
  on June 1, 2020,
  at Sworn
     Laredo, to before me and signed in my presence,
             Texas.

Date:             June 1, 2020
                                                                                                   Judge's Signature

City and State:      Laredo, Texas                                             Diana Song Quiroga, Magistrate Judge
                                                                                             Printed Name and Title
          Case 5:20-mj-01345 Document 5 Filed on 06/01/20 in TXSD Page 2 of 3




UNITED STATES OF AMERICA                                                            Page 2
             V.
  Charles Preston Hansford

[CONT OF BASIS OF COMPLAINT]
1. On May 28, 2020, a Border Patrol agent (BPA) working the primary inspection lane at the United States
Border Patrol (USBP) Checkpoint located on IH-35 29 miles north of Laredo, TX encountered a white Ford F-250
driven by a male, later identified as Charles Preston HANSFORD Jr. The BPA conducted an immigration
inspection of HANSFORD. While conducting a free air sniff of the vehicle, a BP service canine alerted to the
presence of concealed humans and/or narcotics. HANSFORD was then instructed to proceed to the secondary
inspection station to which he complied.

2. In the secondary inspection area, a search of the vehicle revealed one (1) male subject laying behind the
rear seat. BPAs conducted an immigration inspection of the subject and determined he was an undocumented
alien (UDA) and did not possess any immigration documents that would allow him to be in or remain in the
United States.

3. Homeland Security Investigations (HSI), special agents (SAs) were contacted for investigative assistance and
responded to the incident. HSI SAs arrived at the USBP checkpoint and transported HANSFORD to an interview
room located at Homeland Security Investigation office in Laredo, TX.

4. During a post Miranda interview, HANSFORD admitted he attempted to smuggle a UDA to San Antonio,
Texas. HANSFORD stated the UDA was behind the “back seat”. HANSFORD acknowledged he was aware of
the UDA’s immigration status. HANSFORD stated he was going to be paid two thousand eight hundred dollars
($2800) upon delivery of the UDA to an unknown individual in San Antonio, TX.

5. HANSFORD stated there were likely two (2) UDAs at his house a located at the 100 block of Martingale Lane
in Laredo, TX. HANSFORD reported he pays the rent for the residence and is responsible for the residence.
HANSFORD gave HSI SAs verbal consent to enter and search the residence in its entirety.

6. HSI SAs paused the interview and transported HANSFORD to his residence on the 100 block Martingale Lane,
Laredo, TX. HANSFORD opened the garage via the garage door keypad and allowed HSI SAs and BPAs to enter
the house.

7. Two (2) subjects were discovered in a bedroom on the second floor. BPAs conducted an immigration
inspection of both subjects and determined both individuals were UDAs and did not possess any immigration
documents that would allow them to be in or remain in the United States. Both subjects were interviewed on
scene and returned to Mexico by law enforcement.

8. HSI SAs identified one (1) material witnesses: Giovani LAURIANO-Bravo. LAURIANO-Bravo stated he is a
citizen of Mexico who is illegally present inside the U.S. LAURIANO-Bravo stated he illegally entered the U.S. by
way of Mexico in May of 2020 by crossing the Rio Grande River. LAURIANO-Bravo stated arrangements were
made with members of a human smuggling organization(s) (HSO) to be transported to Houston, TX for a fee of
eight thousand dollars ($8000).

9. HSI SAs transported HANSFORD to Homeland Security Investigation office in Laredo, to continue the
interview. HANSFORD was informed his Miranda Warnings were in effect to which he agreed to continue
speaking without a presence of a lawyer. HANSFORD admitted he participated in approximately (30) human
smuggling events every week for approximately six (6) months.
         Case 5:20-mj-01345 Document 5 Filed on 06/01/20 in TXSD Page 3 of 3




UNITED STATES OF AMERICA                                      Page 3
             V.
  Charles Preston Hansford

[CONT OF BASIS OF COMPLAINT]

                                                                         [END]
